t c summary opinion united_states tax_court ruben a villa-ignacio and zenaida a villa-ignacio petitioners commissioner of internal revenue respondent v docket no 3340-13s filed date ruben a villa-ignacio and zenaida a villa-ignacio pro sese matthew m johnson and gorica b djuraskovic for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after a concession by petitioners the issue for decision is whether they are liable for a deficiency attributable principally to an erroneous refund we hold that they are background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and the accompanying exhibits petitioners resided in the state of illinois at the time that the petition was filed with the court in petitioners received gross social_security_benefits of dollar_figure which they correctly reported on line 20a of their form_1040 u s unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners concede that they failed to report on their return dividend income of dollar_figure from exxon-mobil corp dollar_figure from general electric co and dollar_figure from mcdonald’s corp but see infra note individual_income_tax_return petitioners also correctly reported the taxable_amount of those benefits dollar_figure on line 20b on their return in manually processing petitioners’ return respondent made a transcription error in entering the amount of petitioners’ gross social_security_benefits from line 20a thus instead of the amount that petitioners had correctly reported dollar_figure respondent mistakenly entered dollar_figure a dollar_figure error this data entry error in turn caused respondent to recalculate pursuant to the formula prescribed by sec_86 the taxable_amount of petitioners’ social_security_benefits on line 20b from the amount reported by petitioners dollar_figure to dollar_figure this then served to decrease the amounts of petitioners’ adjusted_gross_income taxable_income and total_tax respondent’s recalculation of petitioners’ total_tax also served to increase the amount of the overpayment they had claimed on their return as well as to increase the amount of the refund that they subsequently received sometime thereafter respondent concluded that petitioners had correctly reported both the gross amount and the taxable_portion of their social_security_benefits and that respondent had erred in recalculating their tax as to in processing the return respondent also increased the amount of petitioners’ overpayment and refund by dollar_figure for a making_work_pay_credit that they had neglected to claim on their return those benefits accordingly by notice_of_deficiency respondent determined a deficiency in petitioners’ income_tax for based principally on the erroneous refund petitioners responded by timely filing a petition for redetermination with this court discussion5 the parties agree that petitioners correctly reported both the gross amount and the taxable_portion of their social_security_benefits on their tax_return the parties further agree that petitioners received a refund in an amount larger than that to which they were entitled because respondent recalculated their tax after making a data entry error nevertheless petitioners contend that they should not be liable for the portion of the deficiency attributable to the erroneous refund because such portion is not attributable to any error that they made on their return as will be explained below the refund at issue in this case is actually a rebate of tax initially paid_by petitioners and erroneously determined by respondent not to have been due in the case of such a rebate refund discussed infra the law is well settled that the making of an erroneous refund does not the notice_of_deficiency also determined that petitioners had underreported their dividend income by dollar_figure see supra note the relevant facts are not in dispute accordingly we decide the disputed issue without regard to the burden_of_proof preclude the commissioner from issuing a notice_of_deficiency to recover such refund see 757_f2d_1157 11th cir 733_f2d_435 6th cir aff’g tcmemo_1982_735 526_f2d_1 9th cir aff’g tcmemo_1974_ the law underlying this conclusion is sec_6211 which defines the term deficiency as relevant herein sec_6211 defines a deficiency in tax as the difference between the amount if any by which the tax imposed by law exceeds the tax shown by the taxpayer on the taxpayer’s return less the amount of any rebate made to the taxpayer the definition may be expressed by the following equation deficiency tax imposed tax reported rebate which is mathematically the same as deficiency tax imposed tax reported rebate as relevant herein the term rebate is defined by the statute to mean so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed by law was less than the amount shown on the return sec_6211 a rebate refund is made because of a substantive recalculation by the commissioner ie on the ground that the tax due is less than the amount shown by the taxpayer on the taxpayer’s return see sec_6211 b acme steel co v commissioner tcmemo_2003_118 wl clayton v commissioner tcmemo_1997_327 aff’d per curiam without published opinion 181_f3d_79 1st cir sec_301_6211-1 proced admin regs and the example therein see also 383_f3d_656 7th cir a deficiency can arise as a result of a determination that the rebate was in error not all refunds are rebates an erroneous nonrebate refund is recoverable only through a civil_action brought in the name of the united_states or under administrative procedures if those are available see sec_7405 63_f3d_83 1st cir clayton v commissioner tcmemo_1997_327 aff’d per curiam without published opinion 181_f3d_79 1st cir examples of nonrebate refunds are refunds issued because the commissioner credited a taxpayer’s payment twice or the commissioner applied a payment to the wrong tax_year acme steel co v commissioner tcmemo_2003_118 wl at as illustrative of the types of such accounting errors that give rise to nonrebate refunds see 63_f3d_83 wrong tax_year and 49_f3d_340 7th cir payment credited twice another example of a nonrebate refund is one issued to an unauthorized recipient 112_tc_103 tentative refunds paid to the former common parent of an affiliated_group were paid to the wrong taxpayer accordingly the refunds were nonrebate refunds that were not recoverable from the successor common parent through the deficiency procedures in short nonrebate refunds bear no relation to a recalculation of tax_liability acme steel co v commissioner wl at in the instant case the refund was a rebate refund because respondent recalculated petitioners’ tax_liability in consequence of the conclusion albeit erroneous that they had overstated their social_security_benefits see thomas v commissioner tcmemo_2014_118 categorizing a refund as a rebate refund in a factually similar case involving social_security_benefits in other words the refund was a rebate refund because of respondent’s admittedly erroneous conclusion that the amount of tax due is less than the tax_shown_on_the_return see acme steel co v commissioner wl at or as we stated in lesinski v commissioner tcmemo_1997_234 wl at a refund is a rebate refund if it is related to the recalculation of the taxpayers’ tax_liability petitioners received a rebate refund of dollar_figure the portion of that rebate refund attributable to the omitted making_work_pay_credit of dollar_figure was correct the dollar_figure based on the erroneous recalculation of tax_liability in respect of of the dollar_figure discrepancy in gross social_security_benefit sec_85 was properly taxable at the marginal_rate applicable to petitioners’ return thus resulting in a recalculated tax_liability of dollar_figure petitioners’ social_security_benefits was not correct and for the reasons explained above constituted a deficiency although the court can appreciate petitioners’ frustration in having to repay the erroneous refund paid in respect of what respondent concedes was their proper reporting of social_security_benefits the fact remains that on the record herein there is no legal basis on which respondent may be estopped from seeking to recover such refund see 90_tc_684 86_tc_157 see also 381_us_68 77_tc_765 in sum petitioners are liable for the tax that the law imposes on their income and they may not obtain a windfall because of respondent’s mistake the additional dollar_figure of the deficiency is attributable to the admittedly unreported dividends making a total deficiency of dollar_figure however the record suggests that such portion of the deficiency may have been determined without regard to the maximum rate prescribed by sec_1 as applicable to qualified dividends see sec_1 for this reason a recomputation of the overall deficiency may be required we do not decide nor do we have jurisdiction to decide in the instant case whether any interest accruing on the deficiency attributable to the erroneous rebate refund should be abated pursuant to sec_6404 mandating the abatement of interest under prescribed conditions with respect to erroneous refund checks accordingly the court holds that petitioners are liable for the deficiency attributable to the erroneous refund thomas v commissioner tcmemo_2014_ to reflect our disposition of the disputed issue as well as petitioners’ concession subject_to the possible modification mentioned supra note decision will be entered under rule
